Case: 12-10977      Date Filed: 08/27/2012   Page: 1 of 2

                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________

                                     No. 12-10977
                                 Non-Argument Calendar
                               ________________________

                   D.C. Docket No. 3:88-cr-00215-HWM-TEM-2

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                         versus

BILLY JOE MCCLAIN,
a.k.a. Billy,
a.k.a. Bill,
a.k.a. Bo,
a.k.a. Billion Dollar Bill,

                                                            Defendant-Appellant.

                              __________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (August 27, 2012)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10977     Date Filed: 08/27/2012   Page: 2 of 2

      Tracy N. DaCruz, appointed counsel for Billy Joe McClain in this criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is GRANTED, and the district court’s denial of McClain’s § 3582(c)(2)

motion per Amendment 750 is AFFIRMED.




                                          2